Citation Nr: 0011025	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-21 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from April 1946 to May 
1966.  The veteran died on May [redacted], 1990.  The 
appellant is the veteran's widow.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1998 rating 
decision from the Winston-Salem, North Carolina, Regional 
Office (RO), which determined that new and material evidence 
had not been received to reopen the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant timely appealed this determination to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In July 1990, the RO denied service connection for the 
cause of the veteran's death.  The RO notified the appellant 
of the decision, in writing, in July 1990; however, she did 
not file an appeal.

3.  In June 1997, the Board denied service connection for the 
cause of the veteran's death and that decision is final.

4.  The evidence associated with the record since the June 
1997 Board decision does not establish that the cause of the 
veteran's death was medically related to any incident of 
service or otherwise establish any material fact that was not 
already of record at the time of the June 1997 Board 
decision.


CONCLUSIONS OF LAW

1.  The Board's June 1997 decision that denied the 
appellant's claim for service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. §§ 7103, 7104 (West 
1991); 38 C.F.R. § 20.1100 (1999).

2.  New and material evidence to reopen the claim of service 
connection for the cause of the veteran's death has not been 
presented.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§  1110, 1131; 38 
C.F.R. § 3.303.  Service connection also may be established, 
on a presumptive basis, for certain chronic diseases, to 
include cardiovascular disease (such as ischemic heart 
disease or hypertension) if manifested to a degree of 10 
percent within a prescribed period following discharge from 
service, one year for cardiovascular disease.  The 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.  

The veteran's death certificate shows that he died in May 
1990 due to ischemic heart disease, which he had for years.  
At the time of the veteran's death, service connection was in 
effect for osteoarthritis and degenerative disc disease of 
the lumbar spine with sciatic neuropathy of the left leg, 
evaluated as 20 percent disabling; and for residuals of 
fracture of the right 5th finger, postoperative residuals of 
anal fissure, and tonsillectomy, each rated as zero percent.

The appellant, the veteran's widow, filed a claim for burial 
benefits in June 1990.  In connection with such claim, the RO 
adjudicated the issue of service connection for the cause of 
the veteran's death; that issue was denied in July 1990.  The 
basis for the denial was that the service medical records and 
the report of a Department of Veterans Affairs (VA) 
examination shortly after separation from service showed no 
evidence of treatment for any chronic cardiovascular disease 
that was ultimately found to have contributed to the cause of 
the veteran's death. 

The service medical records show that the veteran's blood 
pressure was occasionally elevated and that X-rays of the 
lumbosacral spine in 1964 revealed calcification of the 
abdominal aorta.  The post-service medical records show that 
the veteran underwent a VA examination in 1966, shortly after 
retirement from service, and that his blood pressure was 
normal at the time.  Hypertension or heart disease was not 
found at this examination, and the post-service medical 
records do not indicate the presence of a heart disease until 
1974 when a history of a heart attack was reported at a VA 
examination.  These records do not indicate the presence of 
hypertension until the 1980's.

On July 30, 1990, the RO notified the appellant of the denial 
of the claim for death benefits, indicating, inter alia, that 
the veteran's death was not due to a service-connected 
disease or injury, and advised of her appellate rights.  She 
did not appeal that decision.  Accordingly, the July 1990 RO 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

In August 1995, the appellant submitted an application to 
reopen the claim for service connection for the cause of the 
veteran's death.  Submitted with the application was a May 
1961 letter written by the veteran to the appellant , dated 
in May 1961 and received in August 1995, is to the effect 
that the veteran was given medication by a physician for some 
condition and that his "blood pressure was way up".  A copy 
of an envelope indicates that this letter was sent to the 
appellant in May 1961.

In August 1995, the RO denied the appellant's attempt to 
reopen the claim for service connection for the cause of the 
veteran's death.  The appellant appealed that decision.

The appellant and her daughter testified at a hearing at the 
RO in February 1996. The testimony was to the effect that the 
veteran had high blood pressure since around 1961 and that he 
subsequently had a heart attack.  The appellant and her 
daughter testified to the effect that the veteran's heart 
condition had its onset in service.

In a decision dated in June 1997, the Board considered the 
claim on a de novo basis. The Board found that the veteran's 
ischemic heart disease with hypertension was not incurred in 
active service, and that, because it was not present for many 
years, may not be presumed to have been incurred in active 
service; ischemic heart disease with hypertension was not 
proximately due to or the result of a service-connected 
disability.  Thus, the Board concluded that the veteran's 
death due to ischemic heart disease was not caused by a 
disability incurred in or aggravated by active service, and 
that a service-connected disability did not contribute 
substantially or materially to cause his death.  

The appellant did not appeal the Board's June 1997 decision, 
nor has she requested reconsideration of the decision.  
Rather, following receipt of that decision, the appellant 
submitted statements from the veteran's former service 
comrades the following month (discussed below).  The RO 
denied the claim in February 1998, and an appeal from that 
decision ensued.  

Because the current appeal involves an attempt to reopen a 
claim that has previously been denied by the Board, the laws 
and regulations pertaining to finality and reopening of 
claims are pertinent to the appeal on the issues here.  When 
the Board disallows a claim, the disallowance is final unless 
the Chairman determines that reconsideration is warranted, or 
another exception to finality applies.  Otherwise, no claim 
based upon the same factual basis shall be considered.  See 
38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999).

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen the claim.   See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc); Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).  First, VA must determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Id.  Second, if VA 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, 
and which, by itself or in connection with the evidence 
previously assembled, is so significant it must be considered 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  The 
provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Thus, the Board must consider the evidence associated with 
the record following the Board's June 1997 denial of service 
connection for the veteran's death.  As alluded to above, 
that evidence consists of statements from the veteran's 
former service comrades, and additional statements authored 
by the appellant and her representative.  

A February 1977 letter from [redacted] states, in pertinent 
part, that he was assigned to the same platoon as the veteran 
and that the veteran complained to him as well as several 
other individuals of constant severe headaches which 
ultimately required the veteran being taken to the hospital 
in April or May 1961.  He said that an Army doctor treated 
the veteran and that the veteran prescribed medication.  He 
reported that the veteran was subsequently released to return 
to his quarters where he was confined to bed for 3 to 4 days.

In a March 1978 statement, [redacted] states that he 
served active service with the veteran and that the veteran 
was treated at the Dispensary for high blood pressure during 
active service.  He also stated that he has come into contact 
with the veteran since his retirement from active service and 
that the veteran was still being treated for high blood 
pressure and heart disease.

A March 1978 statement letter from [redacted] mentions 
that he and the veteran served in the same platoon and that 
they knew each other well.  He said that the veteran was 
treated periodically at the Special Troops Dispensary for 
high blood pressure and that he was given medication for high 
blood pressure on a number of occasions.

In a July 1978 letter, [redacted] indicates that he served 
with the veteran during active service and that during this 
time, he became aquatinted with the veteran and found out 
that he had been required to take blood pressure medication, 
and did in fact have serious problems with his back.

The statements made by the appellant and her representative 
are essentially reiterations of points previously made; 
hence, such evidence is cumulative, and it is not "new," by 
definition.  While statements submitted by the veteran's 
former service comrades are "new," they are, like 
statements from the appellant, her representative, and her 
daughter, not probative of the question of whether a 
disability of service origin caused or contributed to cause 
the veteran's death; hence, these statements are not 
material.  

Notwithstanding the sincerity of any layperson's belief in a 
relationship between the cause of the veteran's death and his 
active service, the fact remains that such is not supported 
by competent medical evidence.  The Board emphasizes that it 
is the province of health care professionals to enter 
conclusions that require medical opinions, such as the 
diagnosis and/or etiology of a disability.  Thus, laypersons 
without the appropriate medical training or expertise are not 
competent to render a probative opinion on the central issue 
in this case, which is whether a disability of service origin 
caused or substantially or materially contributed to cause 
the veteran's death.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-5 
(1992).  Where, as here, the dispositive issue turns on a 
medical matter, unsupported lay evidence, without more, even 
if new, cannot serve as a predicate upon which to reopen a 
previously denied claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

In view of the foregoing, the Board must conclude that the 
evidence associated with the record since the June 1997 Board 
decision, when viewed either alone or in the light of all of 
the evidence of record previously of record, does not 
medically establish a nexus between active service and the 
cause of the veteran's death, and, therefore, does not 
constitute new and material evidence sufficient to reopen the 
claim.  Furthermore, the Board is aware of no circumstances 
in this matter that would put VA on notice of the existence 
of evidence which, if obtained, would provide a basis to 
reopen the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

Because the appellant has not fulfilled her threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, that decision remains final and the claim 
for service connection for the cause of the veteran's death 
is not reopened.  Also for that reason, the benefit-of-the-
doubt doctrine is not applicable. See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  The duty to inform the appellant of 
the elements necessary to complete her application to reopen 
her claim for service connection for the cause of the 
veteran's death is met.  See 38 U.S.C.A. § 5103; Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).

As a final point, the Board notes that in addition to 
considering whether the appellant had submitted evidence that 
was new, and relevant and probative, in the February 1998 
rating decision on appeal, the RO also referred to the third 
criterion (formerly considered by the Board in accordance 
with the Court's case law) that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  However, the United States Court 
of Appeals for the Federal Circuit recently held that there 
was no such legal requirement.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  That notwithstanding, the Board finds that 
the RO's actions are not prejudicial to the appellant, since, 
for the reasons noted above (i.e., that no new and probative 
evidence has been submitted), the outcome of the case is the 
same whether the claim is considered under two-or three-prong 
tests for reopening claims.  Thus, to remand this case to the 
RO for consideration of the correct legal standard for 
reopening claims would be pointless and, in light of the 
above discussion, would not result in a determination 
favorable to him.  See VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 
57 Fed. Reg. 49747 (1992).

ORDER

As no new and material evidence has been submitted to reopen 
the claim for service connection for the cause of the 
veteran's death, the appeal is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 




- 10 -






- 10 -


